          Case 3:20-cv-00557-MMD-WGC Document 14 Filed 06/17/21 Page 1 of 5


1    AARON D. FORD
       Attorney General
2    ALEXANDER J. SMITH (Bar No. 15484C)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: ajsmith@ag.nv.gov

7    Attorneys for Benjamin Murphy and
     Martin Naughton
8

9

10                              UNITED STATES DISTRICT COURT

11                                     DISTRICT OF NEVADA

12   WILLIAM E. HARRIS,                                Case No. 3:20-cv-00557-MMD-WGC
13                       Plaintiff,                      MOTION TO EXTEND BY
                                                      FOURTEEN DAYS THE TIME TO
14   v.                                                 RESPOND TO PLAINTIFF’S
                                                      MOTION FOR APPOINTMENT OF
15   H. WICKHAM, et al.,                                  COUNSEL (ECF NO. 3)
16                       Defendants.                           (FIRST REQUEST)
17         Defendants, Benjamin Murphy and Martin Naughton, by and through counsel,

18   Aaron D. Ford, Nevada Attorney General, Alexander J. Smith, Deputy Attorney General,

19   of the State of Nevada, Office of the Attorney General, hereby move to extend by fourteen

20   days the time to respond to respond to Plaintiff William E. Harris’s motion for appointment

21   of counsel (ECF No. 3).1

22         Harris sues (ECF No. 5) under the Eighth Amendment and moves (ECF No. 3) for

23   the appointment of counsel. In support of his motion Harris states that he is legally blind

24   and cannot investigate, gather medical records, research, read, or write. (ECF No. 3 at 4-5)

25   A May 26, 2021 screening order (ECF No. 4) directs the Defendants to respond to Harris’s

26   motion within twenty-one days, and the response must “include[e] the relevant medical

27   records (which may be filed under seal), and, if appropriate, a declaration by a person

28         1   Which gives a new deadline of June 30, 2021.


30                                           Page 1 of 5
           Case 3:20-cv-00557-MMD-WGC Document 14 Filed 06/17/21 Page 2 of 5


1    within NDOC [Nevada Department of Corrections] with knowledge of Harris’s medical
2    condition.” (ECF No. 4 at 11)
3           For the reasons below, namely that Defendants are in the process of trawling
4    through a voluminous collection of medical records and obtaining medical declarations and
5    other pertinent information that will assist the court in adjudicating Harris’s motion,
6    Defendants move for an extension of fourteen days to respond to Harris’s motion for
7    appointment of counsel.2
8    I.     LAW AND ARGUMENT
9           A.    Rule 6(b), Federal Rules Of Civil Procedure
10          Rule 6(b)(1), Federal Rules of Civil Procedure, governs extensions of time:
11                When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
12                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
13                after the time has expired if the party failed to act because of
                  excusable neglect.
14

15          Under Rule 6, good cause is not a rigorous or high standard, and courts have

16   construed the test broadly. Ahanchion v. Kenan Pictures, 624 F.3d 1253 (9th Cir. 2010).

17   Rule 6(b) “[is] to be liberally construed to effectuate the general purpose of seeing that cases

18   are tried on the merits.” Rodgers v. Watt, 722 F.2d 456, 459 (9th Cir. 1983); Wong v. Regents

19   of the Univ. of Calif., 410 F.3d 1052, 1060 (9th Cir. 2005) (“Of course, courts should not

20   mindlessly enforce deadlines.”).

21   ///

22   ///

23
            2Also, Defendants inform the court that they have complied with the court’s order
24
     to “ensure that someone reads to Harris [the screening order][.]” (ECF No. 11 at 11) On
25   June 8, 2021, counsel for the defendants received from Jasmine Barraza, Correctional
     Casework Specialist (CCS) in Unit One at Northern Nevada Correctional Center, an email
26   stating that she met with Harris that same day for approximately twenty-five minutes.
     CCS Barraza read the screening order to Harris and provided him with a copy of the
27   document. Harris was asked whether he had any questions and enquired about “any ADA
     opportunities,” which, according to CCS Barraza, meant that he wanted to know about
28   obtaining a job position or receiving meritorious days. Harris stated to CCS Barraza that
     he is “not completely blind” and “can see light, shadows, figures and stuff.”


30                                             Page 2 of 5
          Case 3:20-cv-00557-MMD-WGC Document 14 Filed 06/17/21 Page 3 of 5


1          B.     Local Rule IA 6-1
2          LR IA 6-1 requires that a motion to extend time must state the reasons for the
3    extension requested and will not be granted if requested after the expiration of the specified
4    period unless the movant demonstrates that the failure to file the motion before the
5    deadline expired resulted because of excusable neglect. LR 26-3 requires that a motion to
6    extend any date set by the discovery plan, scheduling order, or other order must, as well as
7    satisfying the requirements of LR IA 6-1, demonstrate good cause for the extension.
8          C.     Good Cause Exists, Thus The Court Should Grant Defendants’ Motion
                  For An Extension Of The Response Deadline
9

10         Defendants are currently in the process of evaluating a full set of Harris’s medical

11   reports and other pertinent information to assess the extent and severity of any medical

12   condition and disability that Harris might have. Such information will enable the court to

13   arrive at a reasoned and well-informed decision whether Harris’s motion for appointment

14   of counsel warrants granting. To date, counsel for the defense has received information

15   from John Keast BSN, RN, Director of Nursing Services 2, NDOC Regional Medical

16   Facility, who has informed counsel for the defense that Harris’s medical file states that

17   Harris has bilateral blindness. Also, Defendants have recently received more than thirty

18   separate files, each of which contain relevant medical records; some of these are written in

19   handwriting that is difficult to understand.

20         Defendants need further time to extract and interpret relevant information and have

21   an appropriately qualified doctor familiar with Harris and his condition review those

22   records and provide a declaration. In responding to Harris’s motion for appointment of

23   counsel, Defendants will contend that on its own, vision-impairment does not necessarily

24   warrant the appointment of counsel—the relevant legal test considers several factors.3

25
           3 A court will appoint counsel for an indigent civil litigant only if rare exceptional
26
     circumstances exist. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.
27   Housewright, 900 F.2d 1332, 1335–1336 (9th Cir. 1990). A finding of exceptional
     circumstances requires an evaluation of both the ability of the plaintiff to articulate his
28   claims pro se in light of the complexity of the legal issues involved and the likelihood of
     success on the merits. Terrell, 935 F.2d at 1017.


30                                            Page 3 of 5
           Case 3:20-cv-00557-MMD-WGC Document 14 Filed 06/17/21 Page 4 of 5


1            Second, counsel for the defense has arranged a meet-and-confer with Harris to help
2    assess whether NDOC can provide Harris with any reasonable accommodations—short of
3    his having legal counsel—for the purpose of his prosecuting this action and thus helping
4    secure his right of access to the courts. The meeting is scheduled for today, June 16th;
5    counsel for the defense intends to enquire whether there are accommodations that NDOC
6    can provide to assist Harris considering his alleged disability.
7    II.     CONCLUSION
8            For the reasons stated above, good cause exists to grant Defendants’ motion for an
9    extension of fourteen days to fully review Harris’s extensive medical notes and have a
10   suitably qualified nurse or physician provide a declaration on his medical condition. This
11   will enable the court to assess the extent to which Harris’s condition impedes his ability to
12   prosecute his action and access the court, both important factors that the court will consider
13   in deciding whether to grant Harris’s motion for appointment of counsel.
14           In their opposition to Harris’s motion, Defendants will update the court as to
15   whether they can provide Harris with reasonable accommodations; such accommodations
16   are relevant when deciding whether exceptional circumstances exist that warrant the
17   appointment of counsel.
18           DATED this 16th day of June, 2021.
19                                                  AARON D. FORD
                                                    Attorney General
20
                                                    /s/ Alexander J. Smith
21                                                  ALEXANDER J. SMITH (Bar No. 15484C)
                                                    Deputy Attorney General
22
                                                    Attorneys for Defendants
23

24         IT IS SO ORDERED.
25
           __________________________________________
26         UNITED STATES MAGISTRATE JUDGE

27         DATED: June 17, 2021
28


30                                            Page 4 of 5
          Case 3:20-cv-00557-MMD-WGC Document 14 Filed 06/17/21 Page 5 of 5


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on June 16, 2021, I electronically filed the foregoing MOTION TO EXTEND BY
4    FOURTEEN DAYS THE TIME TO RESPOND TO PLAINTIFF’S MOTION FOR
5    APPOINTMENT OF COUNSEL (ECF NO. 3) (FIRST REQUEST) via this Court’s
6    electronic filing system. Parties who are registered with this Court’s electronic filing
7    system will be served electronically.
8          William Harris, #84785
           Northern Nevada Correctional Center
9          P.O. Box 7000
           Carson City, Nevada 89701
10         Email: nncclawlibrary@doc.nv.gov
           Plaintiff, Pro Se
11

12
                                             /s/ Carol A. Knight
13                                           CAROL A. KNIGHT, an employee of the
                                             Office of the Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                           Page 5 of 5
